Citation Nr: 1045986	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO. 06-22 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for type II diabetes mellitus 
as secondary to service-connected pancreatitis.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active military service from November 1971 to May 
1985.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

In October 2008, the Board remanded the case to allow the Veteran 
the opportunity to provide testimony before the Board at a video 
conference hearing.  In January 2009, a video conference hearing 
was held by the undersigned.  

The issue was denied by way of the May 2009 Board decision, which 
was effectively appealed to the Court of Appeals for Veterans 
Claims (Court).  

In June 2010, the Court effectuated a Joint Motion for Remand, 
which vacated the Board's 2009 decision and remanded the matter 
for reasons that are described with particularity in the decision 
below.

The Board again notes that the Veteran's attorney representative 
has specifically indicated that service connection for type II 
diabetes mellitus is being sought on a secondary basis, as 
secondary to service-connected pancreatitis, and this is the only 
theory of entitlement that is being pursued and thus considered 
herein.


FINDING OF FACT

The Veteran's currently diagnosed diabetes mellitus was 
proximately due to his service-connected pancreatitis, a disease 
which was previously deemed incurred in the line of duty.




CONCLUSION OF LAW

Service connection for type II diabetes mellitus secondary to 
service-connected pancreatitis is warranted.  38 U.S.C.A. § 1101 
(West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking to establish service connection for 
diabetes mellitus.  Generally, service connection may be 
established for disability resulting from disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304. 

In this case, the Veteran contends that his diabetes was caused 
by his service-connected pancreatitis.  Under 38 C.F.R. § 3.310, 
service connection may be granted for a disability that is 
proximately due to or the result of a service-connected disease 
or injury, or for the degree of disability resulting from 
aggravation of a nonservice-connected disability by a service-
connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995). 

The Board notes that, during the course of this appeal, there was 
an amendment to 38 C.F.R. § 3.310.  The amendment sets a standard 
by which a claim based on aggravation of a nonservice-connected 
disability by a service-connected one is judged.  Although VA has 
indicated that the purpose of the regulation was merely to apply 
the Court's 1995 ruling in Allen, it was made clear in the 
comments to the regulation that the 2006 changes were intended to 
place a burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This was not VA's practice, which 
strongly suggests that the revision amounts to a substantive 
change in the regulation.  Given the appearance of substantive 
changes, and because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the version 
of 38 C.F.R. § 3.310 in effect before the revision, which version 
favors the claimant.  See 38 C.F.R. § 3.310 (2006).

The Veteran asserts that he has type II diabetes mellitus which 
is due to service-connected pancreatitis.  The Veteran states 
that he was first diagnosed with diabetes in 2004.  Medical 
records do not show that the Veteran had diabetes prior to that 
time.  Treatment records from Sycamore Primary Care show elevated 
glucose levels in September 2004.  A diagnosis of diabetes 
mellitus by Dr. J.E.W. is documented in November 2005.  Thus, the 
medical evidence establishes that the Veteran currently has the 
claimed disability.  The question is whether the diabetes was 
proximately due to the service connected pancreatitis.

By a March 1986 rating decision, the Veteran was awarded service 
connection for pancreatitis, gastritis, and duodenitis.  It was 
determined that the Veteran developed the disabilities during 
active military service secondary to alcohol use.  For claims 
filed prior to October 31, 1990, service connection for 
compensation purposes was permissible for such claims.

For claims filed after October 31, 1990, a finding that an injury 
or disease that was a result of a Veteran's own alcohol or drug 
abuse was incurred or aggravated in the line of duty is 
precluded.  No compensation will be paid if the disability is a 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs.  See Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990); see 
also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.301 (2010).

The Board, in May 2009, found that service connection for 
compensation purposes is not permissible in this case.  The Board 
cited the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) decision holding that compensation may be 
payable for an alcohol or drug abuse disability secondary to a 
service-connected disability, or for symptoms that represent an 
increase in severity of a service-connected disability.  Allen v. 
Principi, 237 F.3d 1368, 1381 (Fed. Cir. 2001).  However, in 
situations where the Veteran has a primary alcohol abuse 
disability or for secondary disabilities (such as cirrhosis of 
the liver), which result from primary alcohol abuse, compensation 
is precluded.  Id. at 1377.  The Board likened the Veteran's 
diabetes to cirrhosis of the liver, albeit with an intermediary 
disability in the causation chain, and found that if the 
Veteran's diabetes was caused by his pancreatitis, then his 
diabetes was the result of alcohol abuse, and that service 
connection was not warranted.

The Court-sanctioned Joint Motion for Remand (JMR), however, 
prohibits the Board from finding that the Veteran cannot obtain 
service connection for type 2 diabetes mellitus secondary to his 
service-connected pancreatitis.  The JMR noted the prohibition 
against an award of service connection for a disability that is a 
result of the Veteran's own willful misconduct or abuse of 
alcohol or drugs for claims filed after October 31, 1990, but 
noted that the Veteran's pancreatitis claim was awarded prior to 
that change in the law, and that the pancreatitis is therefore 
considered to have been incurred "in the line of duty" and its 
etiology should not be further discussed.  

The JMR has explicitly instructed the Board to use the standard 
found in 38 C.F.R. § 3.310 alone and award service connection for 
any disability that is due to or the result of a service-
connected disease or injury.  The JMR concluded with an 
instruction for the Board to "determine whether the evidence 
establishes that [the Veteran's] type II diabetes mellitus is 
'proximately due to or a result of' his service-connected 
pancreatitis."  The JMR went on to state that "the Board cannot 
request any additional development on the etiological cause of 
[the Veteran's] diabetes mellitus unless the evidence of record 
is insufficient to find in [the Veteran's] favor regarding the 
issue of secondary service connection."

The only opinion in the claims folder as to whether the Veteran's 
service-connected pancreatitis proximately caused his service 
connected diabetes mellitus is found in the opinions of A.C., a 
registered nurse.  A December 2008 letter from A.C., shows that 
the 1600 page claims folder was reviewed, as well as medical 
literature concerning diabetes and pancreatitis.  A.C. opined 
that it is at least as likely as not that the Veteran's diabetes 
mellitus is due in large part to his chronic pancreatitis and 
surgeries for treatment of pancreatitis.  A September 2010 follow 
up letter from A.C. serves to confirm the "opinion that the 
Veteran's DM II was proximately the result of his service-
connected pancreatitis and previous pancreatic surgeries.  [The 
Veteran's] service-connected pancreatitis and pancreatic 
surgeries set in motion a chain of events that, given the lack of 
other intervening risk factors, very probably caused his DM II." 

There is no other medical opinion, for or against the Veteran's 
claim, in the record.

Because the preponderance of the evidence establishes that the 
Veteran's currently diagnosed diabetes mellitus was proximately 
due to his service-connected pancreatitis, a disease which was 
previously deemed incurred in the line of duty, service 
connection is warranted under 38 C.F.R. § 3.310(a).

In this case, the Board is granting in full the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any error 
was committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be further 
discussed.


ORDER

Entitlement to service connection for type II diabetes mellitus, 
including as secondary to service-connected pancreatitis, is 
granted.



____________________________________________
J. CONNOLLY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


